ON REHEARING
For the reasons assigned in the opinionj on rehearing in the case of Monroe Hardware Company, Inc., versus A. Delatte, No. 2301 on the docket of this court:
It is ordered, adjudged and decreed that the original decree as modified on the application' of the Union Indemnity Com-j pany for a rehearing be amended as! follows: I
*85Instead of defendant, Ouachita Valley Camp No. 10, • Woodmen of the World, having the right to execute the judgment herein rendered against the warrantor on depositing $1109.40, it is decreed that it shall have the right only on depositing $1721.65. out of which deposit shall be paid, pro rata, the judgment in favor of the plaintiff in the following suits in which the warrantor herein has been called in warranty' (wherein judgments are rendered against it in favor of the Ouachita Valley Camp), namely:
No. 2301—Monroe Hardware Company, Inc., vs. A. Delatte, et al.
No. 2302—Parlor City Lumber Company, Inc., vs. A. Delatte, et al.
No. 2304—Monroe Hardware Co., Inc., Inc., vs. H. L. Thompson, et al.
And the decree, as thus amended, he and is made the judgment of this court.